Citation Nr: 9927417	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  91-37 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for breast cancer, for 
accrued benefits purposes.

2.  Entitlement to compensation benefits for cancer due to 
Department of Veterans Affairs (VA) treatment in 1986 under 
38 U.S.C.A. § 1151 (West 1991), for accrued benefits 
purposes.

3.  Entitlement to service connection for otitis externa, for 
accrued benefits purposes.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the brother of the veteran who had active 
service from August 1950 to August 1956.  The record reveals 
that the appellant paid burial expenses in the amount of 
$1551.00 for the deceased veteran.  Of that amount, the 
veteran's brother was only reimbursed by the regional office 
(RO) in the amount of $675.00.  At the time of the veteran's 
death in April 1994, the veteran had claims pending on appeal 
for service connection for breast cancer, entitlement to 
compensation benefits for cancer due to VA treatment in 1986 
under 38 U.S.C.A. § 1151, and entitlement to service 
connection for otitis externa.  The Board of Veterans' 
Appeals (Board) has now separately identified each of these 
issues for accrued benefits purposes.

This case was previously before the Board and remanded on two 
occasions in 1996 for additional development.  Included in 
the most recent remand of the Board in October 1996, was a 
request that the RO specifically determine whether a claim 
for accrued benefits had been filed by the appellant, 
formerly or informally, within the application period of one 
year.  The Board finds that the development requested by 
those remands has now been completed to the extent possible, 
and that further remand of this matter is not warranted.

As was noted in the last remand, while the veteran had been 
represented by the Veterans of Foreign Wars of the United 
States (VFW) in her claims for disability benefits, there is 
no appointment of a representative by the current appellant.  
In any event, the VFW has submitted an informal written 
representation on behalf of the appellant in this matter.





FINDING OF FACT

The appellant did not file a claim for accrued benefits 
within one year after the date of the veteran's death.


CONCLUSION OF LAW

As there is no timely filed claim for accrued benefits, the 
appeal is denied.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board determines that resolution of the 
appellant's claim is a matter of law, as opposed to the 
evidence, and is dispositive of the issue.  The United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has observed that the use of 
the statutory term "well grounded" should be confined to 
the matters in which the evidence is dispositive.  Therefore, 
in cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the lack of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim).

As was noted by the Board at the time of its previous remand 
in October 1996, at the time of the veteran's death, the 
veteran had claims pending on appeal for service connection 
for breast cancer, entitlement to compensation benefits for 
cancer due to VA treatment in 1986 under 38 U.S.C.A. § 1151, 
and entitlement to a compensable evaluation for otitis 
externa.

Upon the veteran's death in April 1994, the veteran's brother 
filed a June 1994 application for the reimbursement of burial 
benefits in the total amount of $1551.00.  It is noted that 
on the application form, the appellant indicated that he was 
the only living relative of the veteran, and that he was 
claiming that the cause of the veteran's death was due to 
service.  

Thereafter, while the record does not reveal a separate 
formal or informal claim filed by any claimant for service 
connection for the cause of the veteran's death or for 
educational benefits under 38 U.S.C., Chapter 35, the RO 
additionally adjudicated the appellant's application for 
burial benefits of June 1994 as if it also included these 
claims.  These additional claims were denied in a rating 
decision in July 1994, and the record does not reflect the 
filing of a notice of disagreement with this decision.  

In August 1994, reimbursement of burial expenses for the 
veteran's nonservice-connected death was authorized by the RO 
in the amount of $675.00, and the file does not reflect the 
filing of a timely notice of disagreement by the appellant in 
which he sought the balance of the burial expenses for which 
payment had not been authorized.  In March 1995, the RO also 
continued its denial of the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151, as if the appellant had 
standing to continue this claim following the death of the 
veteran.

In its first remand in March 1996, the Board noted the 
procedural history of the case following the veteran's death 
and requested further development, which included a 
determination by the RO as to whether the appellant was 
eligible to pursue a claim for accrued benefits under the 
provisions of 38 U.S.C.A. § 5121, and if so, whether such a 
claim had been properly and timely filed.  

In a written statement dated in April 1996, the appellant 
indicated that he intended to pursue a claim for accrued 
benefits under the provisions of 38 U.S.C.A. § 5121.

In the Board's subsequent remand of October 1996, the Board 
found that additional adjudication was still necessary as to 
the issue of the timeliness of the appellant's claim for 
accrued benefits.

In a supplemental statement of the case in May 1999, the RO 
determined that the evidence did not demonstrate that the 
appellant filed a claim (formally or informally) for accrued 
benefits within the applicable time period.

Under 38 C.F.R. § 3.1000(c), an application for accrued 
benefits must be filed within one year after the date of 
death, and in this regard, while a claim for death 
compensation, or dependency and indemnity compensation (DIC), 
may be deemed to include a claim for any accrued benefits 
under this section, and a claim of a surviving spouse or 
child for compensation, death pension, or DIC will be 
considered a claim for accrued benefits under 38 C.F.R. 
§ 3.152(b)(1) (1998), there is no provision that provides 
that an application for burial benefits is either deemed or 
considered to include a claim for accrued benefits.  In fact, 
the Board notes that with respect to DIC benefits, the Court 
has held that an application for burial benefits should not 
be deemed an application for DIC benefits.  Herzog v. 
Derwinski, 2 Vet. App. 502, 503 (1992).

Consequently, in this case, while the Board agrees that 
accrued benefits may be paid to reimburse the person who bore 
the expense of the veteran's last sickness and burial under 
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4), the Board 
does not find that a claim for such benefits was submitted 
within one year of the death of the veteran.  The application 
for burial benefits may not be deemed or considered such a 
claim, and there is no correspondence that was received by 
the RO from the appellant within one year of the veteran's 
death which could be construed as an application for 
entitlement to accrued benefits.  The Board further finds 
that the lack of any evidence of disagreement by the veteran 
as to the authorized payment of only a portion of his 
requested reimbursement not only implies his acquiescence 
with this determination, but also the lack of an intention to 
pursue accrued benefits at that point in time.  More 
specifically, had the appellant voiced such disagreement, in 
view of the fact that one regulatory basis to establish 
entitlement to the payment of such additional benefits was by 
way of a claim for accrued benefits, the Board may have been 
willing to imply such a claim.  Without such disagreement, 
however, and based on the additional reasons noted above, the 
Board finds that the appellant did not submit a timely 
application for accrued benefits.

To the extent that the appellant may contend that the Board 
should somehow be estopped from asserting the untimeliness of 
his accrued benefits claim as a result of the lack of 
assistance or guidance from the RO at the time of his 
original application for burial benefits in June 1994, the 
Board notes that since an application for burial benefits is 
not deemed or considered a claim for accrued benefits, there 
was no obligation on the part of the RO to provide additional 
information or guidance to the appellant about a claim for 
accrued benefits.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal entitlement under the law.  See Cacalda v. Brown, 9 
Vet. App. 261, 265 (1996); Sabonis v. Brown, supra.  Since 
the appellant's claim for accrued benefits was not received 
by the RO within one year after the veteran's death, the 
claim, which is without legal merit, must be denied.









ORDER

The appellant's claims for service connection for breast 
cancer, compensation benefits for cancer due to VA treatment 
in 1986 under 38 U.S.C.A. § 1151, and service connection for 
otitis externa, for accrued benefits purposes, are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

